  Case 4:18-cv-00128-RSB-CLR Document 111 Filed 01/27/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


 UNITED STATES OF AMERICA, et al.,

                Plaintiffs,                                CIVIL ACTION NO.: 4:18-cv-128

        v.

 GENESIS VASCULAR OF POOLER, LLC,
 et al.,

                Defendants.



                                           ORDER

       On January 4, 2021, Defendant Genesis Vascular of Pooler, LLC, filed a voluntary petition

in the United States Bankruptcy Court for the Southern District of Georgia. See In re Genesis

Vascular of Pooler, LLC, 21-40001 (Bankr. S.D. filed Jan. 4, 2021). Pursuant to 11 U.S.C. § 362,

proceedings before this Court must be stayed until the Bankruptcy Court grants relief from the

stay, closes the bankruptcy case, or dismisses the bankruptcy petition. Accordingly, this case is

hereby STAYED until further notice. The parties shall immediately notify the Court should the

Bankruptcy Court grant relief from the stay, close the case, or dismiss Defendant’s petition.

       SO ORDERED, this 27th day of January, 2021.




                                      R. STAN BAKER
                                      UNITED STATES DISTRICT JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA
